EXHIBIT 10.2

 

SUPPLEMENTAL DEFERRED COMPENSATION AGREEMENT

 

THIS AGREEMENT, entered into this 21st day of July,

1994, by and between Manufacturers and Traders Trust (hereinafter referred to as
the "Company") and Brian J. Hickey, an individual residing at 73 Caversham
Woods, Pittsford, NY 14534 (hereinafter referred to as "Executive").

 

WITNESSETH, THAT:

WHEREAS, Executive is presently employed by the Company in a key executive
position and possesses substantial talent, ability and unique business
experience which has been and will continue to be a great value to the Company;
and

WHEREAS, the Company desires to secure for itself the continued services of
Executive and to provide certain additional retirement benefits for Executive in
consideration of his past and future services;

IT IS NOW THEREFORE AGREED AS FOLLOWS:

1.DEFINITIONS. For purposes of this Agreement, the following terms shall be
defined as set forth in this Section 1.

1.1"Retirement Plan" shall mean the First Empire State Corporation Retirement
Plan, as amended from time to time.

1.2"Average Annual Compensation" and "Compensation" shall have the same meanings
accorded to such words in the Retirement Plan, except that limits imposed by
Internal Revenue code Section 401(a)(17) shall not apply, and further provided
that until Executive has received Compensation for at least five (5) consecutive
calendar years, Average Annual Compensation shall be based upon the calendar
years during which Executive actually receives Compensation (Compensation
received during such years, divided by the number of such years).

1

 

--------------------------------------------------------------------------------

EXHIBIT 10.2

 

1.3"Years of Service" shall have the same meaning accorded to such words in the
Retirement Plan for vesting purposes.

1.4"Accrued Pension Benefit" shall have the same meaning accorded to such words
in the Retirement Plan.

1.5"Benefit Accrual Years" shall have the same meaning accorded to such words in
the Retirement Plan.

2.ELIGIBILITY FOR AND AMOUNT OF SUPPLEMENTAL RETIREMENT BENEFIT.

2.1Termination of Employment Prior to Becoming Vested in the Retirement
Plan.  Upon Executive's termination of employment with no vested benefit under
the Retirement Plan, except in the case of the Executive's termination by the
Company for fraud, dishonesty, theft, or other unlawful actions, the Company
agrees to pay Executive a monthly retirement benefit equal in amount to an
Accrued Pension Benefit determined under the provisions of the Retirement Plan
based on his Average Annual Compensation calculated as of his date of employment
termination plus five (5) additional Benefit Accrual Years. Commencement and
payment (but not eligibility for) of a monthly retirement benefit under this
Agreement shall be subject to the provisions of the Retirement Plan.

2.2Termination of Employment After Becoming Vested in the Retirement Plan. Upon
Executive's termination of employment with a vested benefit under the

Retirement Plan, except in the case of the Executive's termination by the
Company for fraud, dishonesty, theft, or other unlawful actions, the Company
agrees to pay Executive a monthly retirement benefit equal in amount to the
differences of (a) minus (b) where: (a) is the Accrued Pension Benefit
determined under the provisions of the Retirement Plan based on his Average
Annual Compensation calculated as of his date of employment termination plus
five (5) additional Benefit Accrual Years and (b) is the nonforfeitable benefit
due to be paid by the

2

 

--------------------------------------------------------------------------------

EXHIBIT 10.2

 

Retirement Plan.  Commencement and payment of (but not eligibility for) a
monthly retirement benefit under the Agreement shall be subject to the
provisions of the Retirement Plan.

3.MISCELLANEOUS PROVISIONS.

3.1Assignment. This Agreement shall be binding upon and shall inure to the
benefit of the Company and Executive and their respective successors and
assigns, provided, however, that, except as set forth herein, no rights of any
kind under this Agreement shall, without the written consent of the Company, be
transferable or assignable by Executive or any other person, or be subject to
alienation, encumbrance, garnishment, attachment, execution or levy of any kind,
voluntary or involuntary.

3.2Interpretation. All questions of interpretation, construction of application
arising under this Agreement shall be decided by the Board of Directors of the
Company, whose decision shall be final and conclusive upon all persons.

3.3 Savings Clause. In the event that any provision or term of this Agreement is
finally determined by an judicial, quasi-judicial or administrative body to be
void or not enforceable for any reason, it is the agreed upon intent of the
parties hereto that all other provisions or terms of the Agreement shall remain
in full force and effect and that the Agreement shall be enforceable as is such
void or non-enforceable provision or term had never been a part hereof.

3.4Governing Law. This Agreement is executed in and shall be construed in
accordance with and governed by the laws of the State of New York.

3.5No Rights in Any Property of Company. The undertakings of the Company herein
constitute merely the unsecured promise of the Company to make the payments as
provided for herein. No property of the Company is or shall, by reason of this
Agreement, be held in trust for Executive, or any other person, and neither
Executive nor any




3

 

--------------------------------------------------------------------------------

EXHIBIT 10.2

 

other person shall have by reason of the Agreement, any rights, title or
interest of any kind in or to any property of the Company.

3.6Employment of Executive by Company. Nothing herein shall be construed as an
offer or commitment by the Company to continue Executive's employment with the
Company for any period of time.

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as of the
day and year first above written.

 

MANUFACTURERS AND TRADERS TRUST

 

"Company"

 

 

 

By  /s/ Ray E. Logan

 

 

 

 

 

   /s/  Brian E. Hickey

"Executive"

4

 

--------------------------------------------------------------------------------

EXHIBIT 10.2

 

 

FIRST AMENDMENT OF

SUPPLEMENTAL DEFERRED COMPENSATION AGREEMENT

 

This First Amendment of the Supplemental Deferred Compensation Agreement is made
and entered into effective August 1, 2006 by and between Manufacturers and
Traders Trust Company (hereinafter referred to as the “Company”) and Brian E.
Hickey, an individual residing at 14 Stefenage Court, Pittsford, New York 14534
(hereinafter referred to as “Executive”).

WHEREAS, the parties hereto entered into that certain Supplemental Deferred
Compensation Agreement dated July 21, 1994 (the “Agreement”); and

WHEREAS, the parties wish to amend the Agreement to clarify and reflect the
mutual understanding and intentions of the parties with respect to the Agreement
and to comply with the requirements of the Internal Revenue Code as amended by
the American Jobs Creation Act of 2004;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties hereto agree to amend the Agreement as
follows:

1.Definitions.Except as expressly stated otherwise herein, capitalized terms in
this First Amendment shall have the meanings given to them in the Agreement.

 

2.Amendments.

(a)Section 1.1 of the Agreement shall be amended by deleting the words “First
Empire State Corporation Retirement Plan” and by substituting therefor “M&T Bank
Corporation Pension

Plan”

 

(b)Section 1.2 of the Agreement shall be amended by deleting it in its entirety
and by substituting a new Section 1.2 to read as follows:

 

 

1.2

“Average Annual Compensation” and “Compensation” shall have the same meanings
accorded to such words under the provisions of the Retirement Plan as in effect
on the Executive’s Separation from Service and without regard to the dollar
amount of annual compensation limitation under Section 401(a)(17) of the Code,
as in effect and adjusted from time to time under such section.

 

(c)Section 1.4 of the Agreement is amended by adding after the term “Retirement
Plan” the following words: “determined under the provisions of the Retirement
Plan as in effect on January 1, 2006”.

 

(d)Section 1 shall be amended by adding at the end thereof new subsections 1.6,
1.7, 1.8, 1.9, 1.10, 1.11, 1.12, and 1.13 to read as follows:

1

 

--------------------------------------------------------------------------------

EXHIBIT 10.2

 

 

1.6

“Benefit” shall mean the monthly supplemental retirement benefit payable to the
Executive as provided in Sections 2.1 and 2.2, of this Agreement or the
Supplemental Death Benefit.

 

 

 

1.7

“Benefit Commencement Date” shall mean (a) the date on which the Executive
elects to receive his Benefit or (b) in the case of the Surviving Spouse, the
date on which the Surviving Spouse’s Supplemental Death Benefit becomes payable
under this Agreement.

 

 

 

1.8

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

 

 

1.9

“Separation from Service” shall mean Executive’s separation from service (within
the meaning of Section 409A of the Code) with the Company and all entities which
would be considered a single employer with the Company under Section 414(b) and
(c) of the Code.

 

 

 

1.10

“Disability” or “Disabled” shall mean, that the Executive is determined (a) to
be totally disabled by the federal Social Security Administration, or (b) to
have a “disability” under the Company’s long-term disability plan, provided that
the definition of the term “disability” under such long-term disability plan
satisfies the requirements for disability under Section 409A of the Code.

 

 

 

1.11

“Earliest Retirement Age” shall mean (a) age 65, if the Executive is credited
with less than 10 years of Vesting Service under the Retirement Plan or (b) age
55, if the Executive is credited with at least 10 years of Vesting Service under
the Retirement Plan.

 

 

 

1.12

“Surviving Spouse” shall mean the spouse (as defined and interpreted under the
Retirement Plan) to whom the Executive was married for at least 12 months at the
time of the Executive’s death.

 

 

 

1.13

“Supplemental Death Benefit” shall mean an annual annuity payable over the
lifetime of a Surviving Spouse upon the death of the Executive prior to
Executive’s commencement of his Benefit under this Agreement.

 

 

(e)The first sentence of Section 2.1 of the Agreement is amended by deleting the
words “determined under the provisions of the Retirement Plan”.

(f)Section 2.1 of the Agreement is amended by deleting the last sentence thereof
and by substituting a new sentence to read as follows:

“Commencement and payment of (but not eligibility for) a monthly benefit under
this Agreement shall be subject to the Executive’s election pursuant to Section
2.3 hereof.”

(g) The first sentence of Section 2.2 of the Agreement is amended by deleting
the words “determined under the provisions of the Retirement Plan” from clause
(a).

2

 

--------------------------------------------------------------------------------

EXHIBIT 10.2

 

(h)Section 2.2 of the Agreement is amended by deleting the last sentence thereof
and by substituting a new sentence to read as follows:

“Commencement and payment of (but not eligibility for) a monthly benefit under
this Agreement shall be subject to the Executive’s election pursuant to Section
2.3 hereof.”

(i)Amend Section 2 by adding new subsections 2.3, 2.4, 2.5, 2.6, and 2.7 to read
as follows:

 

 

2.3

Payment Elections

 

 

(a)

Not later than December 31, 2006, the Executive shall make an election under (b)
or (c) below regarding the date and form of payment of his Benefit. The election
shall apply only with respect to Compensation earned after the date on which the
election is made to the extent required by Section 409A of the Code. The
election made under this Section 2.3 shall be made in the manner prescribed by
the Company.

 

 

(b)

The Executive shall elect as his Benefit Commencement Date either (i) the date
on which the Executive has a Separation from Service or becomes Disabled,
whichever is earlier, or (ii) the later of the date on which the Participant (A)
attains Earliest Retirement Age, or (B) has a Separation from Service or becomes
Disabled, whichever is earlier.

 

 

(c)

The Executive shall elect to have his Benefit paid as either (i) a Single Life
Annuity, (ii) a Five-, Ten- or Fifteen-Year Certain Life Annuity, or (iii) a
Joint and Survivor Annuity.

 

 

(d)

Subject to Sections 2.4 and 2.5 hereof, the Executive’s elections under this
Section 3.2 shall be irrevocable and may not be changed, except that, if the
Executive elects an annuity form of payment, then prior to his Benefit
Commencement Date, the Executive may revoke his annuity election and make a new
election for a different actuarially equivalent (as defined in the Retirement
Plan) annuity.

 

 

2.4

Mandatory Delay in Benefit Payments. Notwithstanding Section 2.3 hereof, to the
extent required by Section 409A of the Code, the Company shall delay payment of
the Benefit of the Executive if the Executive is a “specified employee” (as
defined below) until the earlier of (a) the date that is six months after the
date of any termination of employment or other event that constitutes the
Executive’s Separation from Service, or (b) the date of the Executive’s death.
The aggregate amount of payments otherwise payable during this delay period
(plus interest thereon at the Applicable Federal Rate, provided that such
interest does not cause this Agreement to violate Section 409A of the Code)
shall be payable to the Executive as soon as practicable after the expiration of
the delay period. For purposes of this Section 2.4, the term “specified
employee” shall have the same meaning as under Section 409A of the Code.

 

3

 

--------------------------------------------------------------------------------

EXHIBIT 10.2

 

 

2.5

Discretionary Delay in Payments. Notwithstanding Section 2.3 hereof, the Company
may delay payment of any benefit provided under this Agreement by reason of any
event(s) or condition(s) permitted under Section 409A of the Code, including
without limitation, delays relating to (a) nondeductible compensation payments
under Section 162(m) of the Code; (b) violations of loan agreements; and (c)
violations of federal securities law or other applicable laws.

 

 

2.6

Pre-2007 Benefit Commencement and Payment Form. If the Executive begins to
receive pension benefits, or a Surviving Spouse begins to receive pre-retirement
survivor benefits under the Retirement Plan prior to January 1, 2007, the
Benefit Commencement Date of the Executive’s Benefit or the Surviving Spouse’s
Supplemental Death Benefit hereunder shall be the date on which the Executive or
the Surviving Spouse begins receiving pension or pre-retirement survivor
benefits under the Retirement Plan, and the form of the payment of the
Executive’s Benefit or the Supplemental Death Benefit hereunder shall be the
same form of payment as the Executive’s or Surviving Spouse’s pension or 50%
pre-retirement survivor benefit under the Retirement Plan, respectively.

 

 

2.7

Post-2006 Benefit Commencement Date and Payment Form.

 

 

(a)

If the Executive does not begin to receive pension benefits under the Retirement
Plan before January 1, 2007, the Executive’s Benefit shall be paid or begin to
be paid in accordance with the Executive’s payment elections under Section 2.3.

 

 

(b)

If a Surviving Spouse does not begin to receive pre-retirement survivor benefits
under the Retirement Plan before January 1, 2007, the Benefit Commencement Date
of the Supplemental Death Benefit shall be the later of the date (i) on which
the Executive attains Earliest Retirement Age (or would have attained Earliest
Retirement Age assuming that the Executive terminated employment on the date of
his death and survived until such age) or (ii) of the Executive’s death. The
form of the Supplemental Death Benefit shall be in the same form as the 50%
pre-retirement survivor benefit under the Retirement Plan.

 

 

(c)

The Benefit payable under this Agreement shall be paid or begin to be paid on
the Executive’s Benefit Commencement Date or as soon as practicable thereafter,
but not later than (i) December 31 of the calendar year in which the Benefit
Commencement Date occurs, or (ii) the 15th day of the third calendar month
following the Benefit Commencement Date.

 

(j)Section 3.2 of the Agreement shall be amended by inserting prior to the word
“Board” the following words “Nomination, Compensation and Governance Committee
of the”.

(k)Amend Section 3 of the Agreement by adding a new section 3.7 to read as
follows:

 

 

4

 

--------------------------------------------------------------------------------

EXHIBIT 10.2

 

 

3.7

Compliance with Section 409A of the Code . This Agreement is intended to comply
with the requirements of Section 409A of the Code, and shall be administered and
interpreted in accordance with its requirements. If any provision of the
Agreement conflicts with the requirements of Section 409A of the Code, the
requirements of Section 409A shall supersede any such provisions.

 

4. In all other respect the provisions of the Agreement shall remain unchanged.

 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as of the
day and year first written above.

 

 

MANUFACTURERS AND TRADERS TRUST COMPANY

 

By: /s/ Jeffrey A. Long

Jeffrey A. Long, Group Vice President

 

 

/s/ Brian E. Hickey

Brian E. Hickey

5

 

--------------------------------------------------------------------------------

EXHIBIT 10.2

 

SECOND AMENDMENT TO

SUPPLEMENTAL DEFERRED COMPENSATION AGREEMENT

FOR

BRIAN E. HICKEY

 

 

WHEREAS, Manufacturers and Traders Trust Company (the "Company") and Brian E.
Hickey (the “Executive”) entered into a Supplemental Deferred Compensation
Agreement dated July 21, 1994 (the “Agreement”); and

 

WHEREAS, the Agreement was amended by mutual agreement effective August 1, 2006,
to comply with the requirements of new Internal Revenue Code (the “Code”)
Section 409A; and

 

WHEREAS, the parties now wish to amend the Agreement in accordance with the
transition rules to Section 409A of the Code to extend the period under which
the Executive may elect a form of payment of his benefit and to clarify certain
payment provisions.

 

NOW, THEREFORE, by mutual consent of the parties, the Agreement is hereby
amended, effective September 1, 2008, as follows:

 

1.Section 2.3 is hereby amended by deleting subsection (a) in its entirety and
substituting the following in its place:

 

(a)Not later than December 31, 2008, the Executive, in accordance with the
transition rules under Section 409A of the Code, may make an election under (b)
or (c) below regarding the date and form of payment of his Benefit. Any election
made under this Section shall be made in the manner prescribed by the Company.
Any election made under this Section in 2008 will be effective as of January 1,
2009.

 

2.Section 2.3 is hereby amended by adding the following sentence to the end of
subsection (b):

 

If the Executive does not make an election under this Section, the Benefit
Commencement Date will be the date on which the Executive has a Separation from
Service or becomes Disabled, whichever is earlier.

 

 

3.Section 2.3 is hereby amended by adding the following sentence to the end of
subsection (c):

 

If the Executive does not make an election under this Section, the Benefit will
be paid in the form of a Single Life Annuity.

 

 

--------------------------------------------------------------------------------

EXHIBIT 10.2

 

 

 

 

 

 

4.Section 2.4 is hereby amended by deleting the words “Section 2.3” in the first
sentence and substituting the words “Sections 2.3 and 2.7” in their place.

 

5.Section 2.4 is hereby amended by deleting the last sentence and substituting
the following in its place:

 

For purposes of this Section 2.4, the Executive will be deemed to be a
“specified employee” under Section 409A of the Code.

 

 

6.Section 2.6 is hereby amended by deleting each reference to “2007” and
substituting “2009” in its place.

 

7.Section 2.7 is hereby amended by deleting each reference to “2007” and
substituting “2009” in its place, and by deleting each reference to “2006” and
substituting “2008” in its place.

 

8.Section 2.7(c) is hereby amended by adding the words “Subject to Section
2.4,”  to the beginning of the paragraph, and by adding the words “the later of
“ after the words "but not later than."

 

 

In all other respects, the Agreement remains unchanged.

 

Date:  12/11/08/s/  Brian E. Hickey

Brian E. Hickey

 

 

Date:  12/11/08MANUFACTURERS AND TRADERS

TRUST COMPANY

 

 

 

By:  /s/  Ann Marie Odrobina

Name:  Ann Marie Odrobina

 

 

 